Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1472
                        Lower Tribunal No. 16-3171
                           ________________


                      Adriana Monica Mendoza,
                                  Appellant,

                                     vs.

                            Tomas Curbelo,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marcia B.
Caballero, Judge.

     Hasbun & Mendoza, PLLC and Maribel Mendoza, for appellant.

     Perez-Abreu & Martin-Lavielle, P.A., and Andy W. Acosta and Javier
Perez-Abreu, for appellee.


Before FERNANDEZ, C.J., and HENDON and GORDO, JJ.

     HENDON, J.
      Adriana Monica Mendoza, the Mother, appeals from a September

2020 supplemental final judgment modifying parental responsibility,

timesharing, and child support in favor of Tomas Curbelo, the Father. We

dismiss that portion of the Mother’s appeal (paragraph w. of the order on

appeal) without prejudice to the filing of an appeal following entry of an

order fixing the amount of attorney’s fees and costs. Sejas v. Paredes, 315

So. 3d 128 (Fla. 3d DCA 2021) (holding a mere finding of entitlement to

attorney’s fees and costs is a non-final, non-appealable order). We affirm

the remainder of the order on appeal. Sordo v. Camblin, 130 So. 3d 743,

744 (Fla. 3d DCA 2014) (“We review a trial court's modification of

timesharing for an abuse of discretion, and we must affirm if the trial court's

order is supported by competent substantial evidence.”).

      Affirmed in part, dismissed in part.




                                      2